Citation Nr: 0321446	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel






INTRODUCTION

The current appeal arose from a November 2000 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, wherein the RO 
determined that the appellant was ineligible for VA 
nonservice-connected disability benefits, on the basis that 
he did not have qualifying military service.  



FINDINGS OF FACT

1.  All relevant evidence has been obtained for an equitable 
disposition of the appeal.

2.  The appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrilla service, in the service of the United States Armed 
Forces.


CONCLUSION OF LAW

The appellant does not meet basic eligibility requirements 
for entitlement to VA benefits.  38 U.S.C.A. §§ 101, 5103, 
5103A, 5017 (West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.159, 
3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's request for VA 
benefits on the basis of guerrilla service, which he 
maintains was recognized by the United States Armed Forces.  
He claims that he served from February 1944 to June 1945.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially provides that VA will 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  A "claimant" is 
defined as any individual applying for, or submitting a claim 
for, any benefit under the laws administered by the 
Secretary.  38 U.S.C.A § 5100.  Implementing regulations for 
the VCAA were subsequently enacted and made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.159.

The United States Court of Appeals for Veterans Claims (the 
Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA benefits, 
as in the present case.  The Court, however, has held that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (service during the Iranian hostage 
crisis is not a "period of war" for purposes of entitlement 
to non-service-connected pension benefits); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)(case involved application 
of 38 U.S.C.A. § 101(3) to determine whether the appellant 
was entitled to recognition as the surviving spouse of a 
veteran).

The present case involves a question of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant had qualifying service.  To the extent in which the 
law is dispositive in this case, the VCAA is not applicable.  
Nevertheless, as the appellant claims that he had qualifying 
military service, there is an evidentiary question in this 
case and to that extent the VCAA is applicable.

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits, 
and inform the claimant whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the 
appellant filed his claim for VA benefits in October 2000.  
Following receipt of his claim, the RO notified him by letter 
dated in November 2000, that his claim was denied.  The RO 
explained the reason for the denial.  In statements of the 
case issued in January 2001 and February 2003, the RO listed 
the evidence that was considered, provided the appellant with 
a copy of VA regulations governing his claim, and further 
explained to him why his claim was denied.  Essentially, the 
appellant was notified that his name did not appear on the 
roster of recognized guerrillas, and that in the absence of 
certification of military service by the Department of the 
Army, he was not eligible for VA benefits.  In light of the 
foregoing, the Board is satisfied that VA has no outstanding 
duty to further inform the appellant of the evidence needed 
to substantiate his claim.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  The Board is unaware of 
any additional evidence that should be obtained before 
proceeding with a decision in this appeal.  In short, the 
Board finds that the requirements of the VCAA have been met 
to the extent possible, and there would be no possible 
benefit by delaying this case for further development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Factual Background

In October 2000, the appellant filed a VA Form 21-526, 
Application for Compensation or Pension, in which he reported 
that he served on active duty, described as guerilla service 
with the Philippine Army, from February 1944 until June 1945.  
In May 2000, the RO received a document dated in July 1945, 
issued by his commanding officer, certifying that he served 
with the 1st Battalion, 57th Inf. Regt., 2nd Platoon "B" Co.  
Also received was a certification dated in September 1999, 
issued by the General Headquarters of the Armed Forces of the 
Philippines, indicating that the appellant served with the 
"B" Co. 57th Inf. Regt.  

In November 2002, documentation was received from the 
National Personnel Records Center (NPRC) certifying that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.   

Pertinent Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 
3.6.  If such evidence is not received, VA will request 
verification of service from the service department. 38 
C.F.R. § 3.203(c).

In general, VA disability compensation benefits are provided 
for any veteran who suffered a disease or injury in the line 
of duty in active military service, or who suffered 
aggravation of a preexisting injury in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.4.  Basic 
eligibility for VA benefits is governed by specific laws and 
regulations that define a claimant's legal status as a 
veteran for such benefits, based on the claimant's type and 
character of military service.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA benefits are available for certain types of Philippine 
service, under specific circumstances.  38 C.F.R. §§ 3.40, 
3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. Reg. 
66,763, 66,767 (December 27, 2001)).  Service as a Philippine 
Scout, with certain exceptions, is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, is included for 
compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.40(d)(1).  
Service as a guerrilla by a member of the Philippine Scouts 
or the Armed Forces of the United States is considered as 
service in his or her regular status.  Id.; 38 C.F.R. § 
3.40(a).

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a), (d).  The following 
certifications by the service departments will be accepted as 
establishing guerrilla service:  (i) recognized guerrilla 
service; (ii) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  38 C.F.R. 
§ 3.40(d)(2).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant or 
sent directly to VA by a service department, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department, if the 
evidence is a document issued by the service department and 
other requirements are met.  38 C.F.R. § 3.203(a).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements in 38 C.F.R. § 
3.302(a), VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203(c).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Analysis

In light of the foregoing, the Board finds that the appellant 
does not have basic eligibility to VA benefits.  Despite the 
appellant's contentions that he had recognized guerrilla 
service, the Department of the Army was unable to confirm 
that he had such service.  There is also no evidence that the 
appellant was a member of the Philippine Commonwealth Army.  
The Board acknowledges the certifications from his commanding 
officer and from the Armed Forces of the Philippines, Office 
of the Adjutant General.  These documents, however, do not 
meet the requirements under 38 C.F.R. § 3.203, governing 
evidence establishing qualifying service for VA benefits.  
Moreover, as discussed, VA requested verification of service 
from the service department, and received a response that 
there is no indication that the appellant had recognized 
guerrilla service or other service, which would make him 
eligible for VA benefits.  The Board is bound by service 
department findings; therefore, in the present case, there is 
no legal basis for entitlement to VA benefits, and the appeal 
is denied.

The Board has carefully reviewed the entire record in this 
case; however, this is a case in which the law is 
dispositive; basic eligibility for VA benefits is precluded 
inasmuch as the appellant had no qualifying service.  
Therefore, the appeal must be denied. 


ORDER

The appellant does not meet the requirements for basic 
eligibility VA benefits, and the appeal is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

